Citation Nr: 1111639	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  97-27 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for defective vision.

4.  Entitlement to service connection for loss of sensation, left arm.

5.  Entitlement to service connection for right leg disability.

6.  Entitlement to service connection for chronic headaches to include migraine headaches.



REPRESENTATION

Veteran represented by:	National Veterans Legal Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1950 to July 1952.  Service in the Republic of Korea is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 1991 and January 1996 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's claims.  During the course of the appeal, the Veteran moved to Florida; original jurisdiction now resides in the St. Petersburg, Florida RO.

In August 2000, the Veteran presented sworn personal testimony during a formal hearing before a decision review officer at the San Juan, Puerto Rico RO.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In a December 2003 Board decision, the claims were remanded for further development.  The VA Appeals Management Center (AMC) continued the previous denials in an October 2007 supplemental statement of the case (SSOC).  
In a July 2008 Board decision, the claims were again remanded for additional development.  The AMC continued the denials in a February 2010 SSOC.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for right leg disability and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.

Representation

In June 2010, the Board received a request to revoke Power of Attorney from the Veteran's representative.  In August 2010, the representative was sent correspondence from the Board requesting good cause to be shown for said motion, pursuant to 38 C.F.R. § 20.608.  The representative's response was received in October 2010.  In a letter dated December 2010, the Board denied the representative's request to revoke Power of Attorney for lack of good cause shown.  This letter was mailed to the Veteran and to his representative.  To this date, neither the Veteran nor his representative has provided any further correspondence or argument.  Accordingly, the Board will proceed with its decision.


FINDINGS OF FACT

1.  In an April 1983 letter, the RO declined to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability; claimed as "nervous condition."

2.  The evidence submitted since the April 1983 RO denial is not cumulative or redundant of the record at the time of the prior final denial of the acquired psychiatric disability claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for acquired psychiatric disability, other than PTSD.

3.  The Veteran participated in combat.

4.  The competent medical evidence of record supports a finding that a relationship exists between the Veteran's currently diagnosed acquired psychiatric disorder and his military service.

5.  The competent medical evidence of record demonstrates that the Veteran is currently diagnosed with PTSD.

6.  The competent medical evidence of record supports a finding that a relationship exists between the Veteran's currently diagnosed PTSD and his military service.

7.  In an April 1983 letter, the RO declined to reopen the Veteran's claim of entitlement to service connection for defective vision.

8.  The evidence submitted since the April 1983 RO denial is cumulative or redundant of the record at the time of the prior final denial of the defective vision claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for defective vision.

9.  The competent medical evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed loss of sensation, left arm and his military service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include PTSD was incurred in military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

2.  The April 1983 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  Since the April 1983 rating decision, new and material evidence has not been received as to the claim of entitlement to service connection for defective vision; the claim is therefore not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  3.156 (2010).

4.  Loss of sensation to the left arm was not incurred in military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his previously denied claims of entitlement to service connection for defective vision and an acquired psychiatric disorder, other than PTSD.  He also asserts entitlement to service connection for PTSD and loss of sensation, left arm.  As indicated above, the issues of entitlement to service connection for right leg disability and chronic headaches, to include migraines, will be addressed in the Remand section below.

The Board will discuss certain preliminary matters.  

Stegall concerns

In July 2008, the Board remanded the case in order for VBA to request that "the Veteran identify all health care providers who have treated him in the recent past for any of the disorders for which he is claiming service connection" and to attempt to obtain any outstanding treatment records identified by the Veteran which had not previously been obtained.  VBA was also to obtain the Veteran's SSA records, to provide him with appropriate Kent notice, and to afford him a VA examination as to his claimed loss of sensation, left arm.  The claims were then to be readjudicated.  

The record indicates that the Veteran was provided with the requisite notice letter in January 2009.  The record shows that the RO attempted to obtain the Veteran's SSA records but were notified in a February 2009 letter from the SSA field office in Puerto Rico that the Veteran's SSA records had been destroyed.  The Veteran was also afforded a VA examination in October 2009 which will be discussed below.  As indicated above, a SSOC was issued in February 2010.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

For claims to reopen, such as the acquired psychiatric disability and defective vision claims, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether to proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Notice

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant but not mentioning who is responsible for obtaining such evidence did not meet the standard erected by the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

After careful review, the Board has concluded that the notice requirements of the VCAA have been satisfied.  

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied as to the issues currently on appeal.  The Veteran was informed of the evidentiary requirements for service connection in letters dated December 2003, March 2004, February 2007, and January 2009.  As to the acquired psychiatric disorder and defective vision claims, the January 2009 letter provided the Veteran with notice of what is required to sustain a claim to reopen, including an explanation of new and material evidence.  See Kent, supra.

Crucially, the RO informed the Veteran of VA's duty to assist him in the development of his claims in the December 2003, March 2004, February 2007, and January 2009 VCAA letters.  The letters stated that VA would assist the Veteran in obtaining relevant records from the military, the VA, or any Federal agency.  With respect to records from private doctors and hospitals, the VCAA letters informed the Veteran that VA would make reasonable efforts to request such records.

The Board recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service connection claim."  Here, complete VCAA notice was not provided until February 2007 and January 2009, years after the April 1991 and January 1996 RO decisions that are the subject of these appeals.  Crucially, the Veteran's claims were readjudicated in the February 2010 SSOC, after he was provided with the opportunity to submit additional evidence and argument in support of his claims and to respond to the VCAA notice.  

Therefore, the essential fairness of the adjudication was not affected.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  The Veteran has pointed to no prejudice or due process concerns arising out of the timing of the VCAA notice.

In Dingess/Hartman v. Nicholson, supra, the Court observed that each claim of entitlement to service connection consists of five elements:  (1) veteran status [not at issue here]; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because each service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of each claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided with Dingess notice in the February 2007 and January 2009 VCAA letters, which detailed the evidence considered in determining a disability rating, including "nature and symptoms of the condition; severity and duration of the symptoms; and impact of the condition and symptoms on employment."  The Veteran was also advised in the letters as to examples of evidence that would be pertinent to a disability rating, such as on-going treatment records, recent Social Security determinations, and statements from employers as to job performance and time lost due to service-connected disabilities.  

With respect to effective date, the letters instructed the Veteran that two factors were relevant in determining effective dates:  when a claim was received and when the evidence "shows a level of disability that supports a certain rating under the rating schedule."  The Veteran was also advised in the letters as to examples of evidence that would be pertinent to an effective date determination, such as information about continuous treatment or when treatment began, service medical records the Veteran may not have submitted, and reports of treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.  Moreover, there is no timing problem as to Dingess notice since, as indicated above, the Veteran's claims were readjudicated in the October 2007 and February 2010 SSOCs.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Given that there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran].

Duty to assist

The Board also finds that VA's duty to assist pursuant to the VCAA and 38 C.F.R. § 3.159 (2010) has been met.  As noted above, the Veteran was provided correspondence that advised him of what evidence was needed to prove his claims, as well as informing him of VA's duty to obtain government records and to assist him in obtaining any private treatment records.  The claims folder contains service treatment records, the Veteran's statements, relevant VA and private treatment records, and VA examination reports.  VA has made all reasonable efforts to obtain pertinent evidence related to these claims.  

Additionally, the Veteran was most recently afforded VA examination in October 2009 as to the loss of sensation, left arm claim.  The examination report reflects that the examiner interviewed and examined the Veteran, documented his current medical conditions, reviewed pertinent medical research, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion].  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

It is further noted that, in a request to reopen a previously denied claim such as the defective vision claim, the duty to assist is somewhat limited, in that VA is not obligated to provide a medical examination or to obtain a medical opinion unless new and material evidence is first presented.  See 38 C.F.R. § 3.159(c)(4) (2010) [which states that providing an examination or obtaining medical opinions applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured].  As such, there was no requirement that VA seek an examination as to the defective vision claim since no new and material evidence had been presented, as will be further explained below.

As indicated above, the July 2008 Board Remand decision instructed VBA to obtain the Veteran's SSA records.  In February 2009, VBA received notice that the Veteran's records were destroyed on or about September 30, 1995.  These records are therefore unavailable.  The Court has held that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  The Veteran has been accorded the opportunity to provide such records himself.  Therefore, VA has no further duty to him with respect to obtaining these records.
In short, the Board concludes that the provisions of the VCAA have been complied with to the extent required under the circumstances presented in this case.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has retained the services of a representative and declined the opportunity to testify at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed.

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for acquired psychiatric disorder other than PTSD.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.    See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

Continuity of symptomatology

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2010).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 2001 to require that the newly submitted evidence relate to an unestablished fact necessary to substantiate the claim and present the reasonable possibility of substantiating the claim.  See  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2009)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claims to reopen were initiated prior to August 2001, the revised regulations are inapplicable to the present appeals.  The regulation applicable to this case is set forth in the paragraph immediately following.

New and material evidence is defined as evidence not previously submitted to agency decision-makers that bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  See 38 C.F.R. § 3.156(a) (2001).  

There must be new and material evidence as to each and every aspect of the claim that was lacking at the time of the last final denial in order for there to be new and material evidence to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

When the Veteran's claim of entitlement to service connection for acquired psychiatric disability was last finally denied by the RO in April 1983, the evidence of record included service treatment records, the Veteran's DD-214, and statements of the Veteran, as well as, VA and private treatment and evaluation records.  

In the April 1983 letter, the RO declined to reopen the Veteran's previously denied claim.  The Veteran did not appeal that decision and it became final.  As indicated above, the Veteran subsequently filed to reopen and the April 1991 rating decision denied the Veteran's claim.  This appeal followed.

At the time of the prior denial, medical records showed that the Veteran was diagnosed with "depressive neurosis, nearing psychotic level."  See the VA examination report dated November 1979.  Additionally, the Veteran submitted multiple statements in support of his contentions that he suffered from a nervous condition as a result of his military service.  See, e.g., the statement of the Veteran dated September 1980.  The RO's April 1983 denial was predicated upon deficiencies as to element (2), in-service disease or injury, and element (3), a link between the current disability and the Veteran's military service.  See 38 C.F.R. 
§ 3.304.

As indicated above, the April 1983 denial of the Veteran's claim is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2010).  Accordingly, as explained above, the Veteran's acquired psychiatric disability claim may only be reopened if he submits new and material evidence as to the missing elements.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.  

The newly submitted evidence consists of VA and private treatment records, VA examination reports dated April 1984 and March 2007, New Jersey Division of Disability Determinations statement dated May 1984, statements of the Veteran, a lay statement from the Veteran's spouse dated May 2007, and U. S. Armed Services Center for Research of Unit Records (CURR) verification of the Veteran's combat service during the Korean War.

In reviewing the evidence added to the claims folder since the April 1983 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  

As to in-service disease or injury, the Veteran has asserted that he developed an acquired psychiatric disorder as a result of combat conditions during his Korean War service.  See the RO hearing transcript dated August 2000.  As mentioned above, a report from CURR dated in August 2006 verified the Veteran's claimed stressors; specifically, enemy action from January 1951 to February 1951 which included significant casualties in his unit.  Accordingly, the CURR report dated in August 2006 satisfies missing Hickson element (2).

With regard to element (3), nexus between the current disability and the Veteran's military service, in the May 1984 New Jersey Division of Disability Determination letter, Dr. W.E.P. indicated that the Veteran's anxiety "is related to stressful events the patient suffered in the Korean War where he was for over one year."  Additionally, in a VA psychological consultation report dated in October 2009, the treating physician related the Veteran's mental health problems to his military service.  This evidence supports the Veteran's contentions of medical nexus between his current acquired psychiatric disability and his military service.  

In sum, this newly added medical evidence is neither cumulative nor redundant of the evidence of record at the time of the April 1983 denial and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  The additional evidence suggests that the Veteran suffers from an acquired psychiatric disability which is due to circumstances of his military service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000), [a veteran seeking disability benefits must establish a connection between the veteran's service and the claimed disability].  Therefore, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a).  The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is therefore reopened.

Procedural concerns

The Board has reopened the Veteran's claim and is considering moving forward to discuss the claim on its merits.  Before doing so, however, the Board must consider certain procedural concerns.  The first concern centers on the case of Bernard v. Brown, 4 Vet. App. 384 (1993).  The second concern involves the statutory duty to assist, which comes into play at this juncture.  The third concern is the standard of review which the Board must employ in de novo decisions.


(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that when the Board addresses a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.

The Veteran's presentation has not been limited to the submission of new and material evidence.  In any event, because the Board is granting his claim there is no prejudice to the Veteran in the Board's consideration of his claim on the merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  The Board must therefore determine whether additional development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

In this case, VA has obtained the Veteran's service treatment records, private treatment records, and all identified VA treatment records.  These records have been associated with the Veteran's claims folder.  

Accordingly, the Board finds that under the circumstances of this case, the VA has satisfied the duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.

(iii.) Standard of review

Once all the evidence has been brought together, the Board has the responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board wishes to make it clear that evidence which is sufficient to reopen a claim may not be sufficient to grant the claim under the standard of review which now must be applied.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit held that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim. 

The Justus presumption of credibility does not attach after a claim has been reopened.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 


Service connection for acquired psychiatric disorder to include PTSD.

As the Veteran's claim of entitlement to service connection for acquired psychiatric disorder is now reopened, the Board will analyze the claim on its merits.  Because the resolution of the acquired psychiatric disability claim and the PTSD claim involve the application of similar facts to similar law, theses issues will be handled together for the sake of economy.

The Veteran contends that he suffers from an acquired psychiatric disorder to include PTSD due to his military service.  Specifically, he has stated that he incurred an acquired psychiatric disorder to include PTSD as a result of his combat service during the Korean War.  See the translation of the Veteran's stressor statement dated September 1999.  

As to Hickson/38 C.F.R. § 3.304(f) element (1), current disability, treatment records show that the Veteran has been diagnosed with PTSD, atypical depression, and anxiety disorder, not otherwise specified (NOS).  See, e.g., the VA treatment records dated April 2003, the VA examination report dated March 2007.  

The Board observes that the March 2007 VA examiner diagnosed the Veteran with anxiety disorder, NOS, and ruled out a diagnosis of PTSD.  Specifically, the VA examiner stated, "[t]he Veteran has presented continued and moderate psychiatric symptoms long after his military service; no evidence prior to 1978 is found.  The documents and evaluations that include the diagnosis of PTSD are not based on proper and complete evaluations; are not based on true, valid and verified evidence; nor fulfill the DSM-IV diagnostic criteria."  The Board has reviewed the March 2007 VA examination report as well as contemporaneous treatment records and notes that the Veteran did not appear to fully report his psychiatric symptomatology to the VA examiner.  Moreover, the VA examiner did not explicitly consider the Veteran's symptomatology which was documented in the numerous treatment records already associated with the claims folder.

Crucially, the Veteran was subsequently afforded a VA psychiatric consultation in October 2009.  During the comprehensive examination, the treating psychiatrist documented the Veteran's history of verified combat service and detailed his symptoms of depression, apathy, decreased sleep, decreased energy, guilt, intrusive thoughts, and "classic avoidance behaviors and hyperarousal symptoms."  Based upon these notations as well as psychological screening and testing, the VA psychiatrist diagnosed the Veteran with chronic PTSD and dysthymia.  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board places greater weight of probative value on the opinion of the October 2009 VA psychiatrist, who diagnosed the Veteran with PTSD after conductive diagnostic testing and reviewing the Veteran's treatment history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."]  Moreover, the conclusions of the October 2009 VA psychiatric consultation were confirmed in a November 2009 VA PTSD consultation response assessment.  

The competent medical evidence of record therefore indicates that the Veteran is diagnosed with an acquired psychiatric disorder to include PTSD, atypical depression, and anxiety disorder, NOS.  Therefore, the Board finds that Hickson/38 C.F.R. § 3.304(f) element (1) has been satisfied with respect to current diagnosis.  

With respect to the second element of 38 C.F.R. § 3.304(f), combat status or verified in-service stressor, the Veteran's DD-214 demonstrates that he served in the Republic of Korea during the Korean War.  His military occupational specialty (MOS) was automatic rifleman.  Accordingly, the Veteran's combat status is established.  See 38 C.F.R. § 3.304(f) (2010).

The Veteran has repeatedly described numerous stressors over the course of his psychological treatment and testing.  Specifically, the Veteran reported engagement with the enemy which resulted in injury and death of friends and fellow soldiers in January 1951 and February 1951.  See the translation of the Veteran's stressor statement dated September 1999; see also the VA psychiatric consultation dated October 2009.  The Board has no reason to disbelieve the Veteran's statements, as they are consistent with his combat record, his MOS, and the record of his service in Korea.  See 38 U.S.C.A. § 1154 (West 2002).  Moreover, as indicated above, the enemy action reported by the Veteran was confirmed by CURR in August 2006.  Accordingly, element (2) of Hickson/38 C.F.R. § 3.304(f) has been satisfied.

Turning to crucial Hickson/38 C.F.R. § 3.304(f) element (3), medical nexus, the competent medical evidence of record supports the conclusion that the Veteran's acquired psychiatric disorder to include PTSD is related to his claimed in-service stressors.  Critically, the October 2009 VA psychiatric consultation and the May 1984 evaluation by Dr. W.E.P. for the New Jersey Division of Disability Determination specifically relate the Veteran's psychological diagnoses to his combat stressors.

Accordingly, the medical evidence of record demonstrates that the Veteran's acquired psychiatric disorder to include PTSD is related to his in-service stressors.  Element (3) of Hickson/38 C.F.R. § 3.304(f), nexus, has also been satisfied.  

In summary, the Veteran has met all requirements needed to establish service connection for an acquired psychiatric disorder to include PTSD.  The benefits sought on appeal are therefore granted.

3.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for defective vision.

Relevant law and regulations

The law and regulations pertaining to new and material evidence as well as entitlement to service connection have been set forth above and will not be repeated here.



Analysis

In the April 1983 letter, the RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for defective vision.  In May 1991, the Veteran filed to reopen his claim.  As indicated above, the Veteran's claim was denied in the January 1996 rating decision.

At the time of the April 1983 denial, the evidence disclosed that the Veteran was diagnosed with a refractive error and blepharitis, mild, left eye.  See the October 1982 VA examination report.  His September 1952 separation examination had shown "defective vision, correctible."  While a refractive error is not a disability for which service connection can be awarded, see 38 C.F.R. § 3.303(c), it is clear that the April 1983 denial was predicated upon deficiencies as to element (3), a link between any current disability, namely the diagnosed blepharitis, and the Veteran's military service or any service-connected disability.

As indicated above, the April 1983 denial of the Veteran's claim is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1100.  Accordingly, as explained above, the Veteran's defective vision claim may only be reopened if he submits new and material evidence as to the missing element.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matter under consideration.  

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence sufficient to reopen the claim of entitlement to service connection for defective vision has not been submitted.  

The newly added evidence, in pertinent part, consists of VA treatment records dated 1976 to present; letter from Dr. L.E.S.V. dated November 1990; private treatment records dated 1993 to 1998; and statements from the Veteran.  

The VA treatment records and the letter from Dr. L.E.S.V. document the Veteran's continuing complaints of "vision troubles" and include diagnoses of refractive error and suspected glaucoma.  See, e.g., the VA treatment records dated June 2005; see also the November 1990 letter from Dr. L.E.S.V.  Private treatment records document a cataract extraction from the Veteran's right eye in August 1998.  

A diagnosed current disability as to the Veteran's eyes was already of record at the time of the April 1983 RO decision.  Therefore, although these subsequently added VA and private treatment records are new, such evidence is not material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that merely documents continued complaints, without addressing the crucial matter of medical nexus, does not constitute new and material evidence].  These additional records again demonstrate the presence of a refractive error that, as noted above, is not a disability for which service connection can be granted.  They also show the presence of a current disability, namely suspected glaucoma and cataracts.  What they continue to fail to demonstrate is a link or etiological relationship to service or to a service-connected disability.  As a consequence, these records are not material and cannot serve to reopen this claim.

Crucially, the RO denied the defective vision claim because there was no medical evidence of a link between the current disability and the Veteran's military service.  There has been no additionally submitted evidence to establish the missing nexus element.  The claim fails on that basis.  

The Veteran has addressed the issue of medical nexus in multiple written statements as well as his August 2000 RO hearing testimony.  Essentially, the Veteran has reiterated his contentions that he developed defective vision as a result of his military service.  However, such statements are cumulative and redundant of the statements and evidence of record at the time of the April 1983 RO decision.  Accordingly, this evidence is not new.  See Reid v. Derwinski, 2 Vet App. 312, 315 (1992).  Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically stated that lay persons are not competent to offer medical opinions and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court again noted that "[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108."

In short, there remains no competent medical evidence that the Veteran's currently diagnosed vision impairments are related to his military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) [a veteran seeking disability benefits must establish a connection between the veteran's service and the claimed disability].  The evidence which has been added to the claims folder since April 1983 is cumulative and redundant of evidence which was in the file prior to that time.  The additional evidence does not raise a reasonable possibility of substantiating the claim.

Accordingly, new and material evidence has not been received pursuant to 
38 C.F.R. § 3.156(a), and the claim of entitlement to service connection for defective vision cannot be reopened.  The benefit sought on appeal remains denied.

4.  Entitlement to service connection for loss of sensation, left arm.

Relevant law and regulations

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Analysis

The Veteran seeks entitlement to service connection for loss of sensation in the left arm, which he asserts was incurred during his military service.

As noted previously, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus between the first two elements.  See Hickson, 12 Vet. App. at 253.

As to Hickson element (1), current disability, it is undisputed that the Veteran is currently diagnosed with loss of sensation in his left arm.  See, e.g., the VA examination report dated October 2009.

With regard to Hickson element (2), the Veteran's September 1950 service entrance examination did not find that the Veteran had any scars.  An October 1951 reenlistment examination also did not reveal any scars.  However, the Report of Medical Examination at separation, received September 1952, noted the Veteran had a long linear scar on the left arm which was well-healed and not disqualifying.  Clearly, the Veteran sustained an injury to the left arm in service which resulted in the scar.  Accordingly, Hickson element (2) is satisfied.

Turning to crucial Hickson element (3), nexus, the competent medical evidence of record demonstrates that the Veteran's currently diagnosed loss of sensation of the left arm is not related to his military service.  Specifically, the examiner reviewed the Veteran's medical history as well as his statements and testimony and concluded that the "left upper arm loss of sensation is not caused by or a result of [an] event sustained at the same time as [the] linear scar or the scar itself."  The VA examiner explained the rationale for his conclusion:  "[t]he patient's current disorder of the left arm is loss of sensations above, below, lateral and medial to the scar that is located on the lateral side of the elbow.  The patient will not or cannot give history of the scar.  Medical record about the scar is not available.  I cannot think of any injury to the left upper extremity that would cause a linear scar on that area and loss of sensation starting from the proximal humerus to the hand and all the fingers."  He continued, "[t]he nerve in the elbow is ulnar but injury to it will not cause loss of sensation above it or the medial and radial part of the hand, which this patient claims.  There is no muscle loss in the hand; hand grip is 5/5; there is no muscle atrophy of the lower arm muscle.  This means there is no ulnar nerve involvement."  

The October 2009 VA opinion appears to have been based upon thorough review of the record and thoughtful analysis of the Veteran's entire history.  The VA examiner noted the undetermined etiology of the scar and the Veteran's description of his current left arm symptomatology, and further indicated that he relied upon the Veteran's medical records and clinical experience in rendering his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Moreover, a medical opinion that contradicts the conclusions of the October 2009 VA examiner is not of record.

To the extent that the Veteran or his representative is contending that the claimed left arm symptomatology is related to the Veteran's military service, the Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's lay reports of current disability are supported by the clinical evidence.  However, at issue in this case is whether there is competent evidence linking his current complaints and symptomatology to in-service disability.  In this regard, there is no indication that the Veteran or his representative is competent to comment on medical matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and his representative in support of the claim are not competent evidence of a nexus between claimed disability and military service.

To the extent that the Veteran is contending that he has had loss of sensation in the left arm on a continuous basis since service, the Board is aware of the provisions of 38 C.F.R. § 3.303(b), noted in the law and regulations section above.  In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, the lack of evidence of treatment may bear upon the credibility of the Veteran's current assertions of a continuity of symptomatology.  While competent to report observable symptomatology such as numbness, the Veteran is not competent to report that his perceived symptoms during service and thereafter were manifestations of a chronic disability.  In this regard, the Board observes that the Veteran's contentions are contradicted by the findings of the October 2009 VA examiner who specifically considered the Veteran's contentions in rendering his negative nexus opinions and who has the medical expertise to provide competent opinions on this complex matter.

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court held that in order to award service connection 38 C.F.R. § 3.303(b), there must be medical evidence on file demonstrating a relationship between a veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent.  Such evidence is lacking in this case.  Continuity of symptomatology after service is therefore not demonstrated.

Accordingly, Hickson element (3), nexus, has not been satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for loss of sensation in the left arm.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for acquired psychiatric disorder to include PTSD is granted.

New and material evidence has not been received to reopen the claim of entitlement to service connection for defective vision.  The benefit sought on appeal is denied.

Entitlement to service connection for loss of sensation, left arm, is denied.


REMAND

The Veteran also seeks entitlement to service connection for right leg disability and headaches.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that these claims must be remanded for further development.

5.  Entitlement to service connection for right leg disability.

6.  Entitlement to service connection for chronic headaches to include migraine headaches.

In general, in order to establish service connection for the claimed disorders, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson, supra.

With respect to element (1), current disability, treatment records demonstrate that the Veteran suffers from migraine type headaches and degenerative joint disease of the right knee.  See the VA treatment records dated April 1999, November 1993, and November 1991.  As to the right leg, the Board notes that the Veteran was also previously diagnosed with gout.  See the VA treatment records dated May 1978.  Accordingly, Hickson element (1) is satisfied as to both claims.

As to element (2), in-service injury or disease, the Veteran's service separation examination, received in September 1952, documented complaints of headaches.  Moreover, as to the claimed right leg disability, the Veteran has previously asserted that he developed frostbite during his military service in the Republic of Korea.  See the Veteran's statement dated June 1994.  The Board has no reason to disbelieve the statements of the Veteran as they are consistent with the conditions of his verified service in the Republic of Korea.  Accordingly, Hickson element (2) is satisfied for the purpose of this remand.

There are currently no medical opinions of record concerning medical nexus as to the headaches and right leg claims.

This case presents certain medical questions concerning nexus which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for a medical professional, with appropriate expertise, to review the Veteran's VA claims folder and provide an opinion, with thorough rationale, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current headaches and right leg disability were incurred in or aggravated by his military service.  If additional examinations and/or diagnostic testing are deemed to be necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

2. After undertaking any additional development which it deems necessary, VBA should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


